0  Michigan Supreme Court

Lansing, Michigan

September 4, 2008
Clifford W. Taylor,
 &  Chief_lusticc
l\lichael F. Cavanagh

Elizabeth A. Weaver

Marilyn Kelly
Maura D. Corrigan
CHRISTUPHER P. l\/IARTIN, ANNA Roberr P. Young,jr.
MCCGY,    and Stephenj. l\/larknian,
.l. RICHARD ERNST, lu-‘fi€@$
Plaintiffs-Appellees,
v SC: l 37 l 73

COA: 2860 l 5
lngham CC: 08-000752-PZ

SECRETARY OF STATE, DIRECTOR

OF ELECTIONS, and BOARD OF

STATE CANVASSERS,

Defendants,

and

WlLLlAl\/l F. MYLES,
Proposed lntervenor,

and

RONALD M. BERGER()N,
Proposed Intervenor-Appellant.

On order of the Court, the motion for immediate consideration is GRANTED.
The application for leave to appeal the August 21, 2008 judgment of the Court of Appeals
is considered and, pursuant to l\/[CR 7.302((3)(1), in lieu of granting leave to appeal, we
REVERSE the judgments of the Court of Appeals and the Ingham Circuit Court for the
reasons stated in the Court of Appeals dissenting opinion, but only as to the issues of
candidate standing and the trial court’s application of equity. A candidate for elective
office suffers a cognizable injury in fact if, due to the improper interpretation and
enforcement of election law, he or she is prevented from being placed on the ballot or
must compete against someone improperly placed on the ballot. We RElNSTATE the
decision of the Secretary of State to remove plaintiff Christopher P. l\/lartin’s name from
the ballot. ln all other respects, leave to appeal is denied, because we are not persuaded
that the remaining questions presented should be reviewed by this Court. We do not
retain jurisdiction.

YOUNG, J. (concurring).

l concur in the decision to reverse but write to express my own dismay at the tone
and conclusion reached by Justice Kelly. She condemns as "manifestly unjust” the result
reached by the majority. She does so based entirely on her understandable sympathy
with the plaintiff, who was obviously misled by the Secretary of State’s office Justice

Kelly does not explain how the Secretary of State has the power to alter the unambiguous
statutory deadline, nor does she address the authority of the courts to revise such a
statute1

Contrary to her position today, not long ago, Justice Kelly, writing for the Court in
Stokes v Millen Roofing Co,z held:

ln its bench ruling granting equitable relief to l\/[illen, the trial court
stated that a court in equity may provide for nonlegal, equitable remedies to
avoid unduly harsh legal doctrines. lts analysis is invalid because, in this
case, equity is invoked to avoid application of a statute. Courts must be
careful not to usurp the Legislative role under the guise of equity because a
statutory penalty is expressly punitive. As the Court of Appeals stated:

"Regardless of how unjust the statutory penalty might seem to this
Court, it is not our place to create an equitable remedy for a hardship
created by an unambiguous, validly enacted, legislative decree."

l agree with Justice Kelly’s statement of legal principles in Stokes. Now, in this
case, it appears that Justice Kelly has abandoned her Stokes opinion and the very
principles she propounded there.

lt appears that Justice Kelly’s adherence to precedent is "flexible" such that she is
willing to ignore even her own decisions when she finds them inconvenient l am, as is

the maj ority, prepared to follow Stokes - even if its author abandons it.

TAYLOR, C.J., and CORRIGAN and MARKMAN, JJ., join the statement of YOUNG, J.

l Justice Kelly offers a disingenuous interpretation of MCL 168.413 in order to justify
ignoring that the Legislature created candidate nominating petition deadlines. She
suggests that MCL 168.413 confers discretionary authority on the Secretary of State to
accept nominating petitions after 4 p.m. on the fourteenth Tuesday preceding the primary.
This is erroneous and plainly contradicted by the statutory text. The statute
unambiguously sets a deadline. lndeed, to read it as she suggests puts it in conflict with
l\/ICL 168.415, which does provide an extension to what it calls "the deadline for filing
nominating petitions under section 413" when the death or other disqualification of a
judicial candidate causes there to be fewer candidates than positions. l\/ICL 168.415(2)
(emphasis added).

Although Justice Kelly is right that this case presents an "extrerne circumstance,"
there is no statutory authority to extend the unambiguous deadline beyond which the
Secretary of State cannot accept petitions.

2 Stokes v Mz'llen Roofz`ng Co, 466 l\/lich 660, 671-72 (2002) (internal citations omitted).

MARKMAN, J. (concurring).

With all respect to Justice Kelly, it is not "manifestly unjust" for this Court to
conclude that the plain words of a law enacted by the Legislature cannot be modified by a
clerk in the Secretary of State’s office (or indeed by the Secretary of State herself). ln
this case, the law requires that a candidate, seeking to run for a judgeship in the 23rd
judicial Circuit obtain 200 to 400 petition signatures. MCL l68.544f.3 By the filing
deadline, plaintiff, acting upon the guidance of the Secretary of State’s office, had
obtained only 158 signatures. Although it is unfortunate that plaintiff received incorrect
guidance, such guidance cannot alter the law of this state. 'l`hus, the trial court erred in
affording plaintiff an opportunity beyond the filing deadline to obtain additional
signatures. There cannot be as many laws as there are public servants who dispense
guidance or advice on the meaning of the 1aw. Rather, such guidance or advice must
always be understood as subordinate to the law actually enacted by the elected
representatives of the people.

TAYLoR, C.J., and CoRRIGAN and YoUNG, JJ., join the statement of MARKMAN, J.
CAVANAGH, .l. (concurring in part and dissenting in part).

l concur with the order in that the proposed intervenors do have standing;
therefore, l would vacate the Court of Appeals judgment and reverse the trial court in that
respect.

However, l disagree with the adoption of the Court of Appeals dissent regarding
the remedy plaintiff deserved/l lnstead, l would affirm the remedy granted by the trial
court--an injunction mandating that plaintiff be given additional time to present the
requisite valid signatures and be put on the ballot if he presents them. 'l`his is because the
state defendants repeatedly informed plaintiff of the incorrect number of signatures
required, while concomitantly warning plaintiff that it was unlawful to file more than the
correct number. 'l`herefore, the trial court granted the appropriate equitable relief.

lt would simply be unfair to punish plaintiff for an error that he did not commit
and to which he was forced to comply.

3 Contrary to Justice Kelly, l do not believe that the statute fails to notify candidates of its
signature requirements because it requires a candidate to apprise himself of the
population of the district he intends to serve.

4 Although this action includes several plaintiffs, l refer singularly to plaintiff Christopher
P. Martin because he is the judicial candidate whose name will, or will not, be on the
ballot as a result of this case.

WEAvER, J., joins the statement of CAVANAGH, J.
KELLY, J . (dissenting).

l believe that the result reached by the majority of the Court in this case is
manifestly unjust. The name of plaintiff-appellee, Christopher l\/Iartin, will not appear on
the ballot in the November election for judge of the circuit court for Alcona, Arenac,
losco, and Oscoda counties. The reason is that l\/lartin submitted too few signatures to
qualify as a candidate.

The undisputed reason Martin submitted too few signatures is that, before the due
date, the Secretary of State mistakenly informed him, both verbally and in writing, about
the number needed. The Secretary of State informed Martin that he needed to submit 100
to 200 petition signatures. l\/lore would subject him to a misdemeanor penalty. But after
he had submitted 158 signatures and the deadline had expired, Martin learned that 200 to
400 signatures were needed. He immediately attempted to submit 208 additional
signatures. The Secretary of State rejected the submission and removed l\/lartin’s name
from the ballot.

l\/lartin brought a suit seeking equitable relief. The circuit court granted his
request, ordering the Secretary of State to extend the filing deadline and, if the additional
signatures were found to be valid, to place l\/lartin’s name on the ballot. The Court of
Appeals affirmed the decision.§ But this Court has reversed the lower courts’ result and
removed Martin from the ballot. lt does so because it refuses to allow equity to be
applied in this election-law case for fear of creating a dangerous precedent.

For years, candidates for office in this state have relied on the advice of the
Secretary of State, particularly the director of elections, when attempting to decipher
obtuse statutes. That is what l\/lartin did here. But, as a result of today’s unnecessarily
rigid decision, l\/lartin will be removed from the ballot. Moreover, future candidates will
hesitate to rely on the interpretative advice of the Secretary of State in such matters.

l believe that equity should have been applied here to uphold the result reached by
the lower courts. l\/lartin has been wronged by a mistake on the part of the Secretary of
State. Our appellate opinion could and should right that wrong. lf narrowly drawn, it
could avoid a dangerous precedent, all the while treating Martin justly and continuing
state assistance to candidates for office at the current level.

justice Young claims that l ignore and abandon my decision in Stokes v Millen

5 Martz`n v Secretary of State, _____ l\/lich App ____ (Docket No. 286015, decided August
21, 2008).

Roo]"ing Co.(’ This claim is both misleading and incorrect. ln Stokes, l wrote to overrule
a Court of Appeals decision that allowed an unlicensed contractor to use equity as
leverage to force payment from a homeowner. l reasoned that, if the Court of Appeals
opinion had been allowed to stand,

any unlicensed contractor could defy the residential builders act and the
Construction Lien Act by refusing to obtain a l\/lichigan residential
builder’s license. lt could contract with a residential home owner to
perform work on the owner’s home. 'l`hen, if a dispute arose over money
due, it could cloud the title with a lien and wait until the owner brought suit
to clear title. lt could then recover the amount due in an equity judgment.m

Hence, Stokes involved the misuse of equity by a contractor to defy the licensing
statute. 'l`hat is quite a different matter than the use of equity by the courts to properly
apply a statute and protect a person from the harm caused by a government agency’s
blunder.

No statute prohibits a court from requiring the Secretary of State to accept the
additional signatures, as the trial court required in this case. l\/ICL 168.413 mandates that
the Secretary of State, who is charged with the oversight of elections, receive nominating
petitions up to 4 p.m. of the fourteenth Tuesday preceding the primary. Without
question, then, the Secretary of State must receive nominating petitions up to that time.
However, the Secretary of State may accept nominating petitions after 4 p.m. on the
relevant date. That is exactly what the trial court ordered it to do as a consequence of its
mistake.

ln interpreting a statute, courts presume that the Legislature enacted it having in
mind previously enacted statutes relating to the same subject matters Accordingly, all
such statutes should be construed together to produce a harmonious result.9 Applying
this maxim here, although l\/ICL l68.544f required 200 to 400 signatures once the
counties’ population was determined, MCL l68.4l3 allowed the Secretary of State to
accept nominating petitions after the deadline for filing signatures. 'l`herefore, the trial
court’s equitable remedy that ordered the Secretary of State to accept the additional
signatures was within the bounds of l\/lCL l68.544f and MCL l68.4l3 read together.

This case presents an extreme circumstance. l\/lartin reasonably relied on, and

6 Stokes v Miller Rooj?ng Co, 466 l\/lich 660 (2002).
7 1a at 672-673.
8 Palmer v State Land Ojj”zce Bd, 304 Mich 628, 636-637 (1943).

9 Rathbun v State ofMichigan, 284 Mich 521, 544 (1938).

placed confidence to his detriment in, the Secretary of State’s advice.l° lf the majority of
this Court believes that equity is not applicable here, l question when it would apply

equity at all.
The decision of the Court of Appeals should be affirmed

10 lt is not correct, as Justice Markman infers, that l\/ICL l68.544f would have notified
l\/lartin how many signatures he needed. 'l`o determine the correct number, l\/Iartin would
have had to determine the total population of the combined counties in the 23rd Judicial
Circuit. In effect, he relied on the Secretary of State for that information.

I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the

September4, 2008   

Clerk

 

foregoing is a true and complete copy of the order entered at the direction of the Court.